DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 4/2/2020. Claims 1-24 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10659194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
	Applicant’s claim for priority from parent app. no. 16/145,850 filed 9/28/2018, which claims priority to foreign app. no. CN201710653644.4 filed 8/2/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2020, 11/27/2020, 2/4/2021, 3/5/2021, and 3/28/2021 are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Wu et al. (20180026663) discloses: a channel encoder 250 can be implemented as software or firmware including instructions stored in a computer readable non-volatile storage media. For an encoding strategy, the K most reliable bit channels can be used for transmission of K information bits. A polar code can be obtained by applying a linear transformation on a data vector (input bits vector) that contains both information bits and frozen bits. The input bits vector u0N-1=(u0, u1, .  . . , uN-1) can include N input bits each having an index from 0 to N-1, referred to as an input bit index. Each input bit corresponds to a bit channel. The determination of the information bit positions 204 can be based on a predetermined index list. The predetermined index list can include indices for indexing the input bits 202 or bit channels corresponding to the input bits 202.  In addition, the indices on the index list can be ordered according to reliabilities of each bit channel. Polar encoder 220 receives input bits 201 including information bits 201 and generates a polar code 203, referred to as a mother polar code 203.  Generally, polar codes can be constructed based on a specific recursive encoding procedure.  During the recursive encoding procedure, a set of N virtual channels can be synthesized from N usages of a transmission channel W, where N denotes the code length of the polar codes. According to the predetermined index list, K positions in the sequence of the input bits 202 can be selected.  Particularly, the selected K positions are positions corresponding to K bit 

However, with respect to independent claim 1, and similarly independent claims 9 and 17, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “obtaining, by an encoding apparatus, a first sequence used to encode K to-be-encoded bits, the first sequence comprising sequence numbers of N polarized channels, K is a positive integer, N = 2", n is a positive integer, K<N, Nmax =1024; selecting, by the encoding apparatus, sequence numbers of K polarized channels from the first sequence; performing, by the encoding apparatus, polar code encoding on the K to-be-encoded bits based on the selected sequence numbers of the K polarized channels, to obtain a bit sequence after encoding”, and “wherein the second sequence is the sequence shown in Sequence Q11 or Table Q11; the Sequence Q11 comprising: [See Sequence Q11 in claim 1]; the Table Q11 comprising: [See Table Q11 in claim 1]”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-24 are allowable over the prior arts of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (20180331697, provisional filing date May 10, 2018) discloses decoding a polar coded codeword using a successive cancelation (SC) or successive cancelation list (SCL) decoder, where a decoding complexity metric is based on a combination of a number of logarithmic likelihood ratio (LLR) derivations for at least one polar bit channel index of the set of polar bit channel indices and a number of bit feedback operations for the at least one polar bit channel index of the set of polar bit channel indices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111